Exhibit 10.1

EXECUTION VERSION

TENDER AND SUPPORT AGREEMENT

This TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of May 9, 2018,
is entered into by and among Eli Lilly and Company, an Indiana corporation
(“Parent”), Bluegill Acquisition Corporation, a Delaware corporation and a
direct wholly owned subsidiary of Parent (“Merger Sub”), and each of the
individuals or entities set forth on Schedule A hereto (each, a “Stockholder”
and collectively, the “Stockholders”). All terms used but not otherwise defined
in this Agreement shall have the respective meanings ascribed to such terms in
the Merger Agreement (as defined below).

WHEREAS, as of the date hereof, each Stockholder is the record and/or beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the number of shares
Company Common Stock and Company Stock Options, if any, in each case set forth
opposite such Stockholder’s name on Schedule A (all such shares of Company
Common Stock and Company Stock Options set forth on Schedule A next to the
Stockholder’s name, together with any shares of Company Common Stock or any
other securities of the Company that are hereafter issued to or otherwise
directly or indirectly acquired by any Stockholder prior to the valid
termination of this Agreement in accordance with Section 5.2, including for the
avoidance of doubt any shares of Company Common Stock acquired by such
Stockholder upon the exercise of Company Stock Options after the date hereof,
being referred to herein as the “Subject Shares”);

WHEREAS, concurrently with the execution hereof, Parent, Merger Sub and ARMO
BioSciences, Inc., a Delaware corporation (the “Company”), are entering into an
Agreement and Plan of Merger, dated as of the date hereof (as it may be amended
from time to time pursuant to the terms thereof, the “Merger Agreement”), which
provides, among other things, for Merger Sub to commence an offer to purchase
(subject to the Offer Conditions (as defined in the Merger Agreement)) all of
the issued and outstanding shares of Company Common Stock, and, following
completion of the Offer (as defined in the Merger Agreement), for the Merger of
Merger Sub with and into the Company, upon the terms and subject to the
conditions set forth in the Merger Agreement; and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
and as an inducement and in consideration for Parent and Merger Sub to enter
into the Merger Agreement, each Stockholder, severally and not jointly, and on
such Stockholder’s own account with respect to the Subject Shares, has agreed to
enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

AGREEMENT TO TENDER AND VOTE

1.1 Agreement to Tender. Subject to the terms of this Agreement, each
Stockholder hereby agrees to validly and irrevocably tender or cause to be
validly and irrevocably tendered in the Offer all of such Stockholder’s Subject
Shares (other than Company Stock Options that are not



--------------------------------------------------------------------------------

exercised during the term of this Agreement) pursuant to and in accordance with
the terms of the Offer, free and clear of all Liens except for Permitted Liens
(as defined below). Without limiting the generality of the foregoing, as
promptly as practicable after, but in no event later than ten (10) business days
after, the commencement (within the meaning of Rule 14d-2 under the Exchange
Act) of the Offer (or in the case of any shares of Company Common Stock or
Company Options acquired by such Stockholder subsequent to such tenth (10th)
business day, or in each case if such Stockholder has not received the Offer
Documents by such time, as promptly as practicable after the acquisition of such
shares or receipt of the Offer Documents, as the case may be), each Stockholder
shall deliver or cause to be delivered pursuant to the terms of the Offer (a) a
letter of transmittal with respect to all of such Stockholder’s Subject Shares
complying with the terms of the Offer, (b) a certificate representing all such
Subject Shares that are certificated or, in the case of a book-entry share of
any uncertificated Subject Shares, written instructions to such Stockholder’s
broker, dealer or other nominee that such Subject Shares be tendered, including
a reference to this Agreement, and requesting delivery of an “agent’s message”
(or such other evidence, if any, of transfer as the Paying Agent may reasonably
request) with respect to such Subject Shares, and (c) all other documents or
instruments that Parent or Merger Sub may reasonably require or request in order
to effect the valid tender of such Stockholder’s Subject Shares in accordance
with the terms of the Offer (it being understood that this sentence shall not
apply to Company Stock Options that are not exercised during the term of this
Agreement). Each Stockholder agrees that, once any of such Stockholder’s Subject
Shares are tendered, such Stockholder will not withdraw and will cause not to be
withdrawn such Subject Shares from the Offer at any time, unless and until this
Agreement shall have been validly terminated in accordance with Section 5.2. For
clarity, no Stockholder shall be required, for purposes of this Agreement, to
exercise any unexercised Company Stock Options held by such Stockholder.

1.2 Agreement to Vote. Subject to the terms of this Agreement, each Stockholder
hereby irrevocably and unconditionally agrees that, during the time this
Agreement is in effect, at any annual or special meeting of the stockholders of
the Company, however called, including any adjournment or postponement thereof,
and in connection with any action proposed to be taken by written consent of the
stockholders of the Company, such Stockholder shall, in each case to the fullest
extent that such Stockholder’s Subject Shares are entitled to vote thereon:
(a) appear at each such meeting or otherwise cause all such Subject Shares to be
counted as present thereat for purposes of determining a quorum; and (b) be
present (in person or by proxy) and vote (or cause to be voted), or deliver (or
cause to be delivered) a written consent with respect to, all of its Subject
Shares (i) against any action or agreement that is intended or would reasonably
be expected to (A) result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company contained in the
Merger Agreement, or of any Stockholder contained in this Agreement, or
(B) result in any of the conditions set forth in Article VII or Exhibit A of the
Merger Agreement not being satisfied on or before the Outside Date, (ii) against
any Company Takeover Proposal, (iii) against any change in membership of the
Company Board, (iv) against any other proposed action, agreement or transaction
involving the Company that is intended, or would reasonably be expected, to
impede, interfere with, delay, postpone, adversely affect or prevent the
consummation of the Offer, the Merger or the other Transactions, including
(x) any extraordinary corporate transaction, such as a merger, consolidation or
other business combination involving the Company (other than the Merger); (y) a
sale, lease, license or transfer of a material amount of assets (including, for
the avoidance of doubt, intellectual property rights) of the Company or any
reorganization, recapitalization or liquidation of the Company; or (z) any
change in the present

 

- 2 -



--------------------------------------------------------------------------------

capitalization of the Company or any amendment or other change in the Company’s
organizational documents; and (v) in favor of any other matter necessary to the
consummation of the Offer, the Merger and the other Transactions. Subject to the
proxy granted under Section 1.3 below, each Stockholder shall retain at all
times the right to vote such Stockholder’s Subject Shares in such Stockholder’s
sole discretion, and without any other limitation, on any matters other than
those set forth in this Section 1.2 that are at any time or from time to time
presented for consideration to the Company’s stockholders generally.

1.3 Irrevocable Proxy. For so long as this Agreement has not been validly
terminated in accordance with Section 5.2, each Stockholder hereby irrevocably
appoints Parent (and any Person or Persons designated by Parent) as its
attorney-in-fact and proxy with full power of substitution and resubstitution,
to the full extent of such Stockholder’s voting rights with respect to all such
Stockholder’s Subject Shares (which proxy is irrevocable (and as such shall
survive and not be affected by the death, incapacity, mental illness or insanity
of such Stockholder) and which appointment is coupled with an interest,
including for purposes of Section 212 of the DGCL) to vote (or issue
instructions to the record holder to vote), and to execute (or issue
instructions to the record holder to execute) written consents with respect to,
all such Stockholder’s Subject Shares in accordance with the provisions of
Section 1.2. This proxy is coupled with an interest, was given to secure the
obligations of such Stockholder under Section 1.2, was given in consideration of
and as an additional inducement of Parent and Merger Sub to enter into the
Merger Agreement and shall be irrevocable, and such Stockholder agrees to
execute any further agreement or form reasonably necessary or appropriate to
confirm and effectuate the grant of the proxy contained herein and hereby
revokes any proxy previously granted by such Stockholder with respect to the
Subject Shares that covers matters addressed by this Agreement. Such proxy shall
not be terminated by operation of any Law or upon the occurrence of any other
event other than upon the valid termination of this Agreement in accordance with
Section 5.2. Parent may terminate this proxy with respect to a Stockholder at
any time in its sole and absolute discretion by written notice provided to such
Stockholder.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

Each Stockholder represents and warrants, on its own account with respect to the
Subject Shares, to Parent and Merger Sub as to such Stockholder on a several
basis, that:

2.1 Authorization; Binding Agreement. If such Stockholder is not an individual,
such Stockholder is duly organized and validly existing in good standing under
the Laws of the jurisdiction in which it is incorporated or constituted and the
consummation of the transactions contemplated hereby are within such
Stockholder’s entity powers and have been duly authorized by all necessary
entity actions on the part of such Stockholder, and such Stockholder has full
power and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby. If such
Stockholder is an individual, such Stockholder has full legal capacity, right
and authority to execute and deliver this Agreement and to perform such
Stockholder’s obligations hereunder. This Agreement has been duly and validly
executed and delivered by such Stockholder and constitutes a valid and binding
obligation of such Stockholder enforceable against such Stockholder in
accordance with its terms, subject to the Bankruptcy, Equity and Indemnity
Exception. If such Stockholder is married, and any of the

 

- 3 -



--------------------------------------------------------------------------------

Subject Shares of such Stockholder constitute community property or otherwise
need spousal or other approval for this Agreement to be legal, valid and
binding, a spousal consent substantially in the form attached as Exhibit A
hereto has been duly executed and delivered by such Stockholder’s spouse and,
assuming the due authorization, execution and delivery hereof by Parent and
Merger Sub, is enforceable against such Stockholder’s spouse in accordance with
its terms, subject to the Bankruptcy, Equity and Indemnity Exception.

2.2 Non-Contravention. Neither the execution and delivery of this Agreement by
such Stockholder nor the consummation of the transactions contemplated hereby
nor compliance by such Stockholder with any provisions herein will (a) if such
Stockholder is not an individual, violate, contravene or conflict with or result
in any breach of any provision of the certificate of incorporation or bylaws (or
other similar governing documents) of such Stockholder, (b) require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity on the part of such Stockholder, except for compliance with
the applicable requirements of the Securities Act, the Exchange Act or any other
United States or federal securities laws and the rules and regulations
promulgated thereunder, (c) violate, conflict with, or result in a breach of any
provisions of, or require any consent, waiver or approval or result in a default
or loss of a benefit (or give rise to any right of termination, cancellation,
modification or acceleration or any event that, with the giving of notice, the
passage of time or otherwise, would constitute a default or give rise to any
such right) under any of the terms, conditions or provisions of any Contract or
other legally binding instrument or obligation to which such Stockholder is a
party or by which such Stockholder or any of its assets may be bound, (d) result
(or, with the giving of notice, the passage of time or otherwise, would result)
in the creation or imposition of any Lien on any Subject Shares of such
Stockholder (other than one created by Parent or Merger Sub), or (e) violate any
Law or Judgment applicable to such Stockholder or by which any of its Subject
Shares are bound, except as would not, in the case of each of clauses (c), (d)
and (e), adversely affect in any material respect such Stockholder’s ability to
timely perform its obligations under this Agreement. No trust of which the
Stockholder is a trustee requires the consent of any beneficiary to the
execution and delivery of this Agreement or to the consummation of the
transactions contemplated hereby.

2.3 Ownership of Subject Shares; Total Shares. As of the date hereof, such
Stockholder is, and (except with respect to any Subject Shares Transferred in
accordance with Section 4.1 hereof or accepted for payment pursuant to the
Offer) at all times during the Agreement Period (as defined below) will be, the
record and/or beneficial owner (as defined in Rule 13d-3 under the Exchange Act)
of all such Stockholder’s Subject Shares and has good and marketable title to
all such Subject Shares free and clear of any Liens, except for (a) any such
Lien that may be imposed pursuant to (i) this Agreement and (ii) any applicable
restrictions on transfer under the Securities Act or any state securities law
and (b) community property interests under applicable Law (collectively,
“Permitted Liens”). Except to the extent of any Subject Shares acquired after
the date hereof (which shall become Subject Shares upon that acquisition), the
number of Subject Shares listed on Schedule A opposite such Stockholder’s name
are the only equity interests in the Company beneficially owned or owned of
record by such Stockholder as of the date hereof. Other than the Subject Shares,
such Stockholder does not own any shares of Company Common Stock, Company Stock
Options or any other interests in, options to purchase or rights to subscribe
for or otherwise acquire any securities of the Company and has no interest in or
voting rights with respect to any securities of the Company.

 

- 4 -



--------------------------------------------------------------------------------

2.4 Voting Power. Such Stockholder has full voting power with respect to all
such Stockholder’s Subject Shares, and full power of disposition, full power to
issue instructions with respect to the matters set forth herein and full power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all such Stockholder’s Subject Shares. None of such Stockholder’s
Subject Shares are subject to any stockholders’ agreement, proxy, voting trust
or other agreement or arrangement with respect to the voting of such Subject
Shares, except as provided pursuant to this Agreement.

2.5 Reliance. Such Stockholder understands and acknowledges that Parent and
Merger Sub are entering into the Merger Agreement in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.

2.6 Absence of Litigation. With respect to such Stockholder, as of the date
hereof, there is no Proceeding pending against, or, to the knowledge of such
Stockholder, threatened against such Stockholder or any of such Stockholder’s
properties or assets (including any shares of Company Common Stock or Company
Stock Options beneficially owned by such Stockholder) that could reasonably be
expected to prevent or materially delay or impair the consummation by such
Stockholder of the transactions contemplated by this Agreement or otherwise
materially impair such Stockholder’s ability to perform its obligations
hereunder.

2.7 Brokers. No broker, finder, financial advisor, investment banker or other
person is entitled to any brokerage, finder’s, financial advisor’s or other
similar fee or commission from the Company in connection with the transactions
contemplated hereby based upon arrangements made by or on behalf of such
Stockholder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

Parent and Merger Sub represent and warrant to the Stockholders that:

3.1 Organization and Qualification. Each of Parent and Merger Sub is a duly
organized and validly existing corporation in good standing under the Laws of
the jurisdiction of its organization.

3.2 Authority for this Agreement. Each of Parent and Merger Sub has all
requisite entity power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Parent and Merger Sub
have been duly and validly authorized by all necessary entity action on the part
of each of Parent and Merger Sub, and no other entity proceedings on the part of
Parent and Merger Sub are necessary to authorize this Agreement. This Agreement
has been duly and validly executed and delivered by Parent and Merger Sub and,
assuming the due authorization, execution and delivery by the Stockholder,
constitutes a legal, valid and binding obligation of each of Parent and Merger
Sub, enforceable against each of Parent and Merger Sub in accordance with its
terms, subject to the Bankruptcy, Equity and Indemnity Exception.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL COVENANTS OF THE STOCKHOLDERS

Each Stockholder hereby covenants and agrees that until the valid termination of
this Agreement in accordance with Section 5.2:

4.1 No Transfer; No Inconsistent Arrangements. Except as provided hereunder or
under the Merger Agreement, from and after the date hereof and until this
Agreement is validly terminated in accordance with Section 5.2, such Stockholder
shall not, directly or indirectly, (a) create or permit to exist any Lien, other
than Permitted Liens, on any of such Stockholder’s Subject Shares, (b) transfer,
sell (including short sell), assign, gift, hedge, pledge, grant a participation
interest in, hypothecate or otherwise dispose of, or enter into any derivative
arrangement with respect to (collectively, “Transfer”), any of such
Stockholder’s Subject Shares, or any right or interest therein (or consent to
any of the foregoing), (c) enter into any Contract with respect to any Transfer
of such Stockholder’s Subject Shares or any interest therein, (d) grant or
permit the grant of any proxy, power-of-attorney or other authorization or
consent in or with respect to any such Stockholder’s Subject Shares, (e) deposit
or permit the deposit of any of such Stockholder’s Subject Shares into a voting
trust or enter into a voting agreement or arrangement with respect to any of
such Stockholder’s Subject Shares, or (f) take or permit any other action that
would in any way restrict, limit, impede, delay or interfere with the
performance of such Stockholder’s obligations hereunder in any material respect,
otherwise make any representation or warranty of such Stockholder herein untrue
or incorrect, or have the effect of preventing or disabling such Stockholder
from performing any of its obligations under this Agreement. Any action taken in
violation of the foregoing sentence shall be null and void ab initio. Each
Stockholder hereby authorizes Parent to direct the Company to impose stop orders
to prevent the Transfer of any Subject Shares on the books of the Company in
violation of this Agreement. Notwithstanding the foregoing, (x) any Stockholder
that is an individual may Transfer Subject Shares (i) to any member of such
Stockholder’s immediate family, (ii) to a trust for the sole benefit of such
Stockholder or any member of such Stockholder’s immediate family, the sole
trustees of which are such Stockholder or any member of such Stockholder’s
immediate family, (iii) by will or under the laws of intestacy upon the death of
such Stockholder or (iv) to any charitable organization and (y) any Stockholder
that is an entity may Transfer Subject Shares to any affiliate (as defined in
the Merger Agreement) of such Stockholder; provided, that a transfer referred to
in clause (x) through (y) of this sentence shall be permitted only if all of the
representations and warranties in this Agreement with respect to such
Stockholder would be true and correct at the time of such transfer and the
transferee shall have executed and delivered to Parent and Merger Sub a
counterpart to this Agreement pursuant to which such transferee shall be bound
by all of the terms and provisions of this Agreement and agree and acknowledge
that such person shall constitute a Stockholder for all purposes of this
Agreement. If any involuntary Transfer of any of such Stockholder’s Subject
Shares in the Company shall occur (including, but not limited to, a sale by such
Stockholder’s trustee in any bankruptcy, or a sale to a purchaser at any
creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Subject Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect until valid termination of this Agreement in accordance
with Section 5.2. Each Stockholder agrees that it shall not, and shall cause
each of its affiliates not to, become a member of a “group” (as defined under
Section 13(d) of the Exchange Act) for the purpose of taking any actions
inconsistent with the

 

- 6 -



--------------------------------------------------------------------------------

transactions contemplated by this Agreement or the Merger Agreement.
Notwithstanding the foregoing, such Stockholder may make Transfers of its
Subject Shares as Parent may agree in writing in its sole discretion. Each
Stockholder shall notify Parent as promptly as practicable (and in any event
within 48 hours after receipt) in writing of the number of any additional shares
of Common Stock of which such Stockholder acquires beneficial or record
ownership on or after the date hereof.

4.2 No Exercise of Appraisal Rights. Such Stockholder forever waives and agrees
not to exercise any appraisal rights or dissenters’ rights, including pursuant
to Section 262 of the DGCL, in respect of such Stockholder’s Subject Shares that
may arise in connection with the Offer or the Merger.

4.3 Documentation and Information. Such Stockholder shall not make any public
announcement regarding this Agreement and the transactions contemplated hereby
without the prior written consent of Parent (such consent not to be unreasonably
withheld), except as may be required by applicable Law (provided that reasonable
notice of any such disclosure will be provided to Parent). Such Stockholder
consents to and hereby authorizes Parent and Merger Sub to publish and disclose
in all documents and schedules filed with the SEC, including, without
limitation, Schedule 14D-9, and any press release or other disclosure document
that Parent or Merger Sub reasonably determines to be necessary in connection
with the Offer, the Merger and any transactions contemplated by the Merger
Agreement, such Stockholder’s identity and ownership of the Subject Shares, the
existence of this Agreement, the nature of such Stockholder’s commitments and
obligations under this Agreement and any other information that Parent
reasonably determines is required to be disclosed by Law, and such Stockholder
acknowledges that Parent and Merger Sub may, in Parent’s sole discretion, file
this Agreement or a form hereof with the SEC or any other Governmental Entity.
Such Stockholder agrees to promptly give Parent any information it may
reasonably request for the preparation of any such disclosure documents, and
such Stockholder agrees to promptly notify Parent of any required corrections
with respect to any information supplied by such Stockholder specifically for
use in any such disclosure document, if and to the extent that any such
information shall have become false or misleading in any material respect.

4.4 Adjustments. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Shares, the terms of this Agreement shall apply to the resulting securities.

4.5 Waiver of Certain Actions. Each Stockholder hereby agrees not to commence or
participate in, and to take all actions necessary to opt out of any class in any
class action with respect to, any claim, derivative or otherwise, against the
Company, Parent, Merger Sub or any of their respective successors, directors or
officers relating to the negotiation, execution or delivery of this Agreement or
the Merger Agreement or the consummation of the Merger or the other
Transactions, including any such claim (a) challenging the validity of, or
seeking to enjoin or delay the operation of, any provision of this Agreement or
the Merger Agreement (including any claim seeking to enjoin or delay the
acceptance of the Offer or the Merger Closing) or (b) alleging a breach of any
duty of the Company Board in connection with the Merger Agreement, this
Agreement or the transactions contemplated thereby or hereby, but excluding any
such claim brought by a Stockholder as a third party beneficiary under
Section 9.07(a) of the Merger Agreement.

 

- 7 -



--------------------------------------------------------------------------------

4.6 No Solicitation. Each Stockholder, solely in its capacity as a stockholder
of the Company, shall not, and shall direct and cause its Representatives and
affiliates and its and their respective directors, officers and employees not
to, directly or indirectly, (a) solicit, initiate, knowingly facilitate or
knowingly encourage (including by way of providing information or taking any
other action) any inquiries, proposals or offers, or the making of any
submission or announcement of any inquiry, proposal or offer that constitutes or
could reasonably be expected to lead to any Company Takeover Proposal,
(b) directly or indirectly engage in, enter into or participate in any
discussions or negotiations with any Person regarding, or furnish to any Person
any information or afford access to the business, properties, assets, books or
records of the Company to, or take any other action to assist, knowingly
facilitate or knowingly encourage any effort by any Person, in each case in
connection with or in response to any inquiry, offer or proposal that
constitutes, or could reasonably be expected to lead to any Company Takeover
Proposal (other than, solely in response to an unsolicited inquiry, to refer the
inquiring person to the restrictions of this Section 4.6 and of the Merger
Agreement and to limit such Stockholder’s conversation and other communication
exclusively to such referral), (c) enter into any agreement in principle, letter
of intent, term sheet, merger agreement, purchase agreement, acquisition
agreement, option agreement or other similar instrument relating to an Company
Takeover Proposal, (d) knowingly encourage or recommend any other holder of
Company Common Stock to vote against the Merger or to not tender shares of
Company Common Stock into the Offer or (e) resolve or agree to do any of the
foregoing. Each Stockholder shall, and shall direct and cause its
Representatives and affiliates and its and their respective directors, officers
and employees to, immediately cease and cause to be terminated all
solicitations, discussions or negotiations regarding any inquiry, proposal or
offer with any Person or groups that may be ongoing with respect to any Company
Takeover Proposal or potential Company Takeover Proposal or that could
reasonably be expected to lead to a Company Takeover Proposal. For clarity, if
such Stockholder is a venture capital or private equity investor, the term
“Representative” (a) shall include any general partner of such Stockholder that
is still affiliated with such Stockholder, but (b) shall exclude (i) any limited
partner, (ii) any general partner that is no longer affiliated with such
Stockholder, and (iii) any employees or other Representatives, in each case of
clauses (i) to (iii), who do not have actual knowledge of the Transactions.

4.7 Notices of Certain Events. Each Stockholder shall notify Parent of any
development occurring after the date hereof that causes, or that would
reasonably be expected to cause, any breach of any of the representations and
warranties of such Stockholder set forth in Article II.

ARTICLE V

MISCELLANEOUS

5.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given and received (a) upon receipt, if
delivered personally, (b) two (2) business days after deposit in the mail, if
sent by registered or certified mail, (c) on the next business day after deposit
with an overnight courier, if sent by overnight courier, (d) upon transmission
and confirmation of receipt, if sent by facsimile or email transmission prior to
6:00 p.m., local time on a business day, in the place of receipt, or (e) on the
next business day following transmission and confirmation of receipt, if sent by
facsimile or email transmission after 6:00

 

- 8 -



--------------------------------------------------------------------------------

p.m., local time on a business day, or on a day that is not a business day, in
the place of receipt; provided that the notice or other communication is sent to
the address, facsimile number or email address set forth (i) if to Parent or
Merger Sub, to the address, facsimile number or e-mail address set forth in
Section 9.02 of the Merger Agreement and (ii) if to a Stockholder, to such
Stockholder’s address, facsimile number or e-mail address set forth on a
signature page hereto, or to such other address, facsimile number or e-mail
address as such party may hereafter specify for the purpose by notice to each
other party hereto.

5.2 Termination. This Agreement shall terminate automatically with respect to a
Stockholder, without any notice or other action by any Person, upon the first to
occur of (a) the valid termination of the Merger Agreement in accordance with
its terms, (b) the Effective Time, (c) the termination of this Agreement by
written notice from Parent to the Stockholders, , or (d) any amendment or change
to the Merger Agreement or the Offer is effected without Stockholder’s consent
that decreases the amount, or changes the form, of consideration payable to all
stockholders of the Company pursuant to the terms of the Merger Agreement (the
period from the date hereof through such time being referred to as the
“Agreement Period”). Upon the valid termination of this Agreement in accordance
with Section 5.2, no party shall have any further obligations or liabilities
under this Agreement; provided, however, that (x) nothing set forth in this
Section 5.2 shall relieve any party from liability for any willful breach of
this Agreement prior to termination hereof and (y) the provisions of this
Article V shall survive any valid termination of this Agreement in accordance
with Section 5.2.

5.3 Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
each party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

5.4 Expenses. All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Offer or the Merger is consummated.

5.5 Entire Agreement; Assignment. This Agreement, together with Schedule A,
Exhibit A and the other documents and certificates delivered pursuant hereto,
constitute the entire agreement, and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement. This Agreement shall not be assigned by any
party (including by operation of law, by merger or otherwise) without the prior
written consent of the other parties; provided, that Parent or Merger Sub may
assign any of their respective rights and obligations to one or more affiliates
(as defined in the Merger Agreement) at any time, but no such assignment shall
relieve Parent of its obligations hereunder. However, each Stockholder is an
intended third-party beneficiary of Section 6.05(c) of the Merger Agreement and
entitled to enforce such provision in its defense.

 

- 9 -



--------------------------------------------------------------------------------

5.6 Enforcement of the Agreement. The parties agree that irreparable damage
would occur in the event that any Stockholder did not perform any of the
provisions of this Agreement in accordance with their specific terms or
otherwise breached any such provisions. It is accordingly agreed that Parent and
Merger Sub shall be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement in addition to any other remedy to which they are entitled at law or
in equity. Any and all remedies herein expressly conferred upon Parent and
Merger Sub will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by Law or equity upon Parent or Merger Sub, and the
exercise by Parent or Merger Sub of any one remedy will not preclude the
exercise of any other remedy.

5.7 Jurisdiction; Waiver of Jury Trial.

(a) Each Stockholder (i) consents to submit itself to the exclusive jurisdiction
of the Court of Chancery of the State of Delaware or, solely if such court lacks
subject matter jurisdiction, the United States District Court sitting in New
Castle County in the State of Delaware with respect to any dispute arising out
of, relating to or in connection with this Agreement or any transaction
contemplated hereby, (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
and (iii) agrees that it will not bring any action arising out of, relating to
or in connection with this Agreement or any transaction contemplated by this
Agreement in any court other than any such court. Each Stockholder irrevocably
and unconditionally waives any objection to the laying of venue of any
Proceeding arising out of this Agreement or the transactions contemplated hereby
in the Court of Chancery of the State of Delaware or in any Federal court
located in the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Proceeding brought in any such court has been brought in an
inconvenient forum. Each Stockholder hereby agrees that service of any process,
summons, notice or document by U.S. registered mail in accordance with
Section 5.1 shall be effective service of process for any proceeding arising out
of, relating to or in connection with this Agreement or the transactions
contemplated hereby.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF,
RELATING TO OR IN CONNECTION WITH THIS AGREEMENT. EACH STOCKHOLDER CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE AGENT OR ATTORNEY OF PARENT OR MERGER
SUB HAS REPRESENTED EXPRESSLY OR OTHERWISE, THAT PARENT OR MERGER SUB WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH
STOCKHOLDER UNDERSTANDS AND HAS CONSIDERED THE IMPLICATION OF THIS WAIVER,
(III) EACH STOCKHOLDER MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH STOCKHOLDER
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

- 10 -



--------------------------------------------------------------------------------

5.8 Governing Law. This Agreement, and any dispute arising out of, relating to
or in connection with this Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without giving effect to any
choice or conflict of Law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

5.9 Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

5.10 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.

5.11 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner.

5.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which, taken together, shall
constitute one and the same agreement. This Agreement or any counterpart may be
executed and delivered by facsimile copies or delivered by electronic
communications by portable document format (.pdf), each of which shall be deemed
an original.

5.13 Interpretation. The words “hereof,” “herein,” “hereby,” “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and article, section, paragraph and schedule references are to the articles,
sections, paragraphs and schedules of this Agreement unless otherwise specified.
Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
The words describing the singular number shall include the plural and vice
versa, words denoting either gender shall include both genders and words
denoting natural persons shall include all Persons and vice versa. The phrases
“the date of this Agreement,” “the date hereof,” “of even date herewith” and
terms of similar import, shall be deemed to refer to the date set forth in the
preamble to this Agreement. Any reference in this Agreement to a date or time
shall be deemed to be such date or time in New York City, unless otherwise
specified. The parties agree that they participated jointly in the negotiation
and drafting of this Agreement, have been represented by counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any Law or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any Person by virtue of the authorship of any provision of this
Agreement.

 

- 11 -



--------------------------------------------------------------------------------

5.14 Further Assurances. Each Stockholder will execute and deliver, or cause to
be executed and delivered, all further documents and instruments and use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Laws and regulations, to perform its obligations under this Agreement.

5.15 Capacity as Stockholder. Each Stockholder signs this Agreement solely in
such Stockholder’s capacity as a stockholder of the Company, and not, if
applicable, in such Stockholder’s capacity as a director, officer or employee of
the Company. Nothing herein shall in any way restrict a director or officer of
the Company in the taking of any actions (or failure to act) in his or her
capacity as a director or officer of the Company, or in the exercise of his or
her fiduciary duties as a director or officer of the Company, or prevent or be
construed to create any obligation on the part of any director or officer of the
Company from taking any action in his or her capacity as such director or
officer, and no action taken in any such capacity as an officer or director of
the Company shall be deemed to constitute a breach of this Agreement, provided,
that, for the avoidance of doubt, nothing herein shall be understood to relieve
any party to the Merger Agreement of any obligation under, or of any liability
for breach of any provision of, the Merger Agreement.

5.16 Representations and Warranties. The representations and warranties
contained in this Agreement and in any certificate or other writing delivered
pursuant hereto shall not survive the Effective Time or the valid termination of
this Agreement in accordance with Section 5.2.

5.17 No Agreement Until Executed. This Agreement shall not be effective unless
and until (i) the Merger Agreement is executed by all parties thereto and
(ii) this Agreement is executed by all parties hereto.

5.18 Stockholder Obligation Several and Not Joint. The obligations of each
Stockholder hereunder shall be several and not joint, and no Stockholder shall
be liable for any breach of the terms of this Agreement by any other
Stockholder. Further, Parent and Merger Sub agree that no Stockholder will be
liable for claims, losses, damages, liabilities or other obligations of, or
incurred by, the Company resulting from the Company’s breach of the Merger
Agreement except to the extent that breach of such Stockholder’s obligations
hereunder was also involved in such breach by the Company.

[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

 

- 12 -



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

ELI LILLY AND COMPANY By:  

/s/ David A. Ricks

 

Name:  David A. Ricks

 

Title:   Chairman, President and Chief Executive Officer

BLUEGILL ACQUISITION CORPORATION By:  

/s/ Darren J. Caroll

  Name: Darren J. Caroll   Title: President

 

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

KPCB Holdings, Inc., as Nominee By:  

/s/ Scott A Ryles

Name:   Scott A. Ryles Title:   President and Chairman Address:  

2750 Sand Hill Road

Menlo Park, California 94025

 

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

OrbiMed Private Investments IV, LP

By: OrbiMed Capital GP IV LLC.

its General Partner

By: OrbiMed Advisors LLC,

its Managing Member

By:  

/s/ Carl L. Gordon

Name: Carl L. Gordon Title: Member OrbiMed Private Investments V, LP

By: OrbiMed Capital GP V LLC.

its General Partner

By: OrbiMed Advisors LLC,

its Managing Member

By:  

/s/ Carl L. Gordon

Name: Carl L. Gordon Title: Member Address: 601 Lexington Avenue, 54th Floor New
York, NY 10022

 

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

QUAN VENTURE FUND I, L.P. By: Quan Venture Partners I, L.L.C. Its: General
Partner By:  

/s/ Stella Xu

Name: Stella Xu Title: Managing Director Address:

Jinchuang Plaza

4560 Jinke Rd., Bldg. 1N, Suite 401

Zhangjiang Hi-tech Park, Pudong New Area

Shanghai, China 201210

 

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

DECHENG CAPITAL CHINA LIFE

SCIENCES USD FUND II, L.P.

By: its General Partner, Decheng Capital Management II (Cayman), LLC By:  

/s/ Xiangmin Cui

  Xiangmin Cui   Managing Director Address: 3000 Sand Hill Road, Building 2,
Suite 110 Menlo Park, CA 94025

 

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

/s/ Peter Van Vlasselaer, Ph.D.

Peter Van Vlasselaer, Ph.D. Address: 3445 Woodside Road Woodside, CA 94062

 

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SPOUSAL CONSENT

The undersigned represents that the undersigned is the spouse of Stockholder and
that the undersigned is familiar with the terms of the Tender and Support
Agreement (the “Agreement”), entered into as of May 9, 2018, by and among Eli
Lilly and Company, an Indiana corporation (“Parent”), Bluegill Acquisition
Corporation, a Delaware corporation and a wholly-owned subsidiary of Parent
(“Merger Sub”), and the undersigned’s spouse (the “Stockholder”). All
capitalized terms that are used but not defined herein shall have the respective
meanings ascribed to them in the Agreement. The undersigned hereby agrees that
the interest of Stockholder in all property which is the subject of such
Agreement shall be irrevocably bound by the terms of such Agreement and by any
amendment, modification, waiver or termination signed by Stockholder. The
undersigned further agrees that the undersigned’s community property interest in
all property which is the subject of such Agreement shall be irrevocably bound
by the terms of such Agreement, and that such Agreement shall be binding on the
executors, administrators, heirs and assigns of the undersigned. The undersigned
further authorizes Stockholder to amend, modify or terminate such Agreement, or
waive any rights thereunder, and that each such amendment, modification, waiver
or termination signed by Stockholder shall be binding on the community property
interest of undersigned in all property which is the subject of such Agreement
and on the executors, administrators, heirs and assigns of the undersigned, each
as fully as if the undersigned had signed such amendment, modification, waiver
or termination.

 

Dated: May 9, 2018     SPOUSE:     Signature:  

/s/ Anne Van Camp

    Print name:  

Anne Van Camp

 

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Name of Stockholder

   Number of Shares
of Company
Common Stock      Company
Stock Options  

Kleiner Perkins Caufield & Byers XIV, LLC (signed for by KPCB Holdings, Inc., as
Nominee)

     3,475,576        —    

KPCB XIV Founders Fund, LLC (signed for by KPCB Holdings, Inc., as Nominee)

     294,029        —    

Kleiner Perkins Caufield & Byers XVI, LLC (signed for by KPCB Holdings, Inc., as
Nominee)

     480,625        —    

KPCB XVI Founders Fund, LLC (signed for by KPCB Holdings, Inc., as Nominee)

     16,453        —    

OrbiMed Private Investments IV, LP

     3,709,356        —    

OrbiMed Private Investments V, LP

     409,547        —    

Decheng Capital China Life Sciences USD Fund II, L.P.

     1,214,700        —    

Quan Venture Fund I, L.P.

     404,900        —    

Peter Van Vlasselaer, Ph.D.

     809,865        1,025,528  

 

[Schedule A to Tender and Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SPOUSAL CONSENT

The undersigned represents that the undersigned is the spouse of Stockholder and
that the undersigned is familiar with the terms of the Tender and Support
Agreement (the “Agreement”), entered into as of May 9, 2018, by and among Eli
Lilly and Company, an Indiana corporation (“Parent”), Bluegill Acquisition
Corporation, a Delaware corporation and a wholly-owned subsidiary of Parent
(“Merger Sub”), and the undersigned’s spouse (the “Stockholder”). All
capitalized terms that are used but not defined herein shall have the respective
meanings ascribed to them in the Agreement. The undersigned hereby agrees that
the interest of Stockholder in all property which is the subject of such
Agreement shall be irrevocably bound by the terms of such Agreement and by any
amendment, modification, waiver or termination signed by Stockholder. The
undersigned further agrees that the undersigned’s community property interest in
all property which is the subject of such Agreement shall be irrevocably bound
by the terms of such Agreement, and that such Agreement shall be binding on the
executors, administrators, heirs and assigns of the undersigned. The undersigned
further authorizes Stockholder to amend, modify or terminate such Agreement, or
waive any rights thereunder, and that each such amendment, modification, waiver
or termination signed by Stockholder shall be binding on the community property
interest of undersigned in all property which is the subject of such Agreement
and on the executors, administrators, heirs and assigns of the undersigned, each
as fully as if the undersigned had signed such amendment, modification, waiver
or termination.

 

Dated: [•]     SPOUSE:       Signature:  

         

    Print name:  

         